Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

BATTERY PACK OPTIMIZATION FOR THERMAL MANAGEMENT

Examiner: Adam Arciero	SN: 17/107,825	Art Unit: 1727          May 20, 2022

DETAILED ACTION
Applicant’s response to restriction filed on May 16, 2022 has been received. Claims 1-19 are currently pending and have been fully considered. Claims 15-19 are newly added.

Election/Restrictions
Applicant’s election of Group I in the reply filed on May 16, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of components extending between and connecting the first portion of the head to the first major surface of the flat body and connecting the second portion of the head and the second major surface of the flat body must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly added limitations of “a plurality of components extending between and connecting the first portion and the second portion of the head and the first major surface and the second major surface of the flat body. Applicant merely states that Figs. 5, 12, and 13 and col. 6, line 55-col. 7, line 3 provides support without any explanation. There is no direct support for the new limitation. In addition, there is no column and line marking in the printed publication or the specification as filed. Therefore, the claims contain new matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seok (KR 20130064704 A).
As to Claims 1-3, Seok discloses a battery pack for a vehicle, comprising: a plurality of cells 20 placed in a housing; and heat spreader plates 10 provided between adjacent cells, wherein the top of the heat spreader plate reads on the claimed head (Fig. 4). Seok further discloses wherein the thickness of the plates (which reads on the width of the head) is 30-50% the thickness of each of the battery cells (Abstract and Background-Art).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok (KR 20130064704 A) in view of Suzuki et al. (US 5,756,227; as found in IDS dated 4/29/2021).
As to Claims 15-16, Seok does not specifically disclose the claimed head.
However, Suzuki et al. discloses a heat spreader 90, comprising: a flat body having first and second longitudinal sides opposite of each other, and first and second major surfaces 90a opposite of each other and extending between their respective first and second longitudinal sides; and a T-shaped head 90b,90c (claim 16) attached to the first longitudinal side of the flat body, having a first portion 90b projecting from the first major surface in a first direction and a second portion 90c of the head projecting from the second major surface in a second direction opposite the first direction (the T-shape). Suzuki et al. discloses wherein the heat spreader comprises at least one component (the bend/chamfer at a right angle from the edge of the first heat-exchange member 90a and 90b) extending between and connecting the first portion of the head and the first major surface of the flat body; and at least one component (the bend/chamfer at a right angle from the edge of the first heat-exchange member 90a and 90c) extending between and connecting the second portion of the head and the second major surface of the flat body as shown in reproduced Fig. 3 below; col. 4, line 65-col. 5, line 25). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the heat spreader plates of Seok to comprise the claimed heat spreader because Suzuki teaches that a battery assembly having effective cooling or heating for operation in a desired temperature range is provided (Abstract).

    PNG
    media_image1.png
    615
    760
    media_image1.png
    Greyscale


Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2008/0259569 A1; as found in IDS dated 4/29/2021) in view of Adldinger et al. (WO 2016/200937 A1; using US 2018/0166621 A1 for citation purposes; as found in IDS dated 4/29/2021).
As to Claim 4 and 6, Lin discloses a battery pack comprising: a housing 110 having a bottom wall, top wall, first and second sidewall opposite each other, and an end wall, wherein an open end opposite the end wall and adjoining the bottom wall, top wall and sidewalls, wherein the first sidewall comprises an inner surface and outer surface and comprises an opening 116 that extends through both surfaces for the purpose of disposing heat away from the battery cells; a plurality of cells 120 placed in said housing; and a cover 112 disposed over an open end of said housing (Fig. 4 and paragraph [0029]). Lin does not specifically disclose the claimed cooling subassembly or wherein the cell tabs are facing the opening of the housing.
However, Adldinger et al. teaches of a vehicle battery pack comprising a cooling subassembly in thermal contact with the battery; wherein the cooling subassembly comprises a cold plate 38 and a plurality of thermoelectric devices 54 (Fig. 2-3 and paragraph [0032]-[0033]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the battery pack of Lin to comprise the cooling subassembly over the openings of the battery pack of Lin such that the cooling subassembly is in thermal communication with the battery because Adldinger et al. teaches that heat can be transferred more efficiently (paragraph [0041]). In addition, the courts have held that shifting the position of the cell tabs with the opening of the housing would not have modified the operation of the device and is a matter of design choice that one of ordinary skill in the art would have obvious in order to optimize the cooling efficiency of the battery pack. See MPEP 2144.04, VI, C.

Claims 7-10 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2008/0259569 A1; as found in IDS dated 4/29/2021) in view of Adldinger et al. (WO 2016/200937 A1; using US 2018/0166621 A1 for citation purposes; as found in IDS dated 4/29/2021) as applied to claims 4 and 6 above and in further view of Suzuki et al. (US 5,756,227; as found in IDS dated 4/29/2021).
As to Claims 7-10, modified Lin does not specifically disclose the claimed cold plate having a flow path with the claimed inlet and outlet and inlet fitting and outlet fitting.
However, Suzuki et al. teaches of a battery pack, comprising a cold plate 184; wherein the cold plate defines a fluid flow path having an inlet and outlet each in fluid communicating with respective inlet and outlet fittings 192,194 (Fig. 12). The fittings are disposed within a rectangular profile wall defined by the top, bottom and sidewalls of the housing (Fig. 12). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the battery pack of modified Lin to comprise the claimed cold plate attached to the cold plate because Suzuki teaches that a battery assembly having effective cooling or heating for operation in a desired temperature range is provided (Abstract).
As to Claims 17-19, modified Lin does not specifically disclose the claimed heat spreaders.
However, Suzuki et al. teaches of a battery pack, comprising cells with heat spreaders 90 therebetween, the heat spreaders comprising: a flat body having first and second longitudinal sides opposite of each other, and first and second major surfaces 90a opposite of each other and extending between their respective first and second longitudinal sides; and a T-shaped head 90b,90c (claim 16) attached to the first longitudinal side of the flat body, having a first portion 90b projecting from the first major surface in a first direction and a second portion 90c of the head projecting from the second major surface in a second direction opposite the first direction (the T-shape). Suzuki et al. discloses wherein the heat spreader comprises at least one component (the bend/chamfer at a right angle from the edge of the first heat-exchange member 90a and 90b) extending between and connecting the first portion of the head and the first major surface of the flat body; and at least one component (the bend/chamfer at a right angle from the edge of the first heat-exchange member 90a and 90c) extending between and connecting the second portion of the head and the second major surface of the flat body as shown in reproduced Fig. 3 below; col. 4, line 65-col. 5, line 25). Suzuki further teaches wherein the heat spreaders are connected to a cold plate 184 (Fig. 12). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the battery pack of modified Lin to comprise the claimed heat spreaders attached to the cold plate because Suzuki teaches that a battery assembly having effective cooling or heating for operation in a desired temperature range is provided (Abstract).

    PNG
    media_image1.png
    615
    760
    media_image1.png
    Greyscale



Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior arts of record, Seok, Suzuki, Lin, and Adldinger, do not specifically disclose, teach, or fairly suggest wherein the claimed cold plate defines a second groove that is aligned with a first groove, said grooves defining a channel for mounting the battery pack (claim 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727